     Case 5:21-cv-00320 Document 49 Filed 07/14/21 Page 1 of 3 PageID #: 192




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                    Beckley Division



BELLWOOD CORP.,
GREENBRIER HOTEL CORP.,
GREENBRIER GOLF AND TENNIS CLUB
CORP.,
GREENBRIER MEDICAL INSTITUTE, LLC,
THE GREENBRIER SPORTING CLUB
DEVELOPMENT COMPANY, INC.,
THE GREENBRIER SPORTING CLUB, INC.,
JUSTICE FAMILY GROUP, LLC,
JAMES C. JUSTICE COMPANIES, INC.
JUSTICE FARMS OF NORTH CAROLINA,
LLC,
JUSTICE LOW SEAM MINING, INC.,                       Civil Action No. 5:21-cv-00320
OAKHURST CLUB, LLC,
TAMS MANAGEMENT, INC.
TRIPLE J PROPERTIES LLC,
JAMES C. JUSTICE II,
CATHY L. JUSTICE, AND
JAMES C. JUSTICE III


                     Plaintiffs,
               v.

CARTER BANK & TRUST, et al.

                      Defendants.



   CARTER BANK’S MOTION TO DISMISS FOR IMPROPER VENUE OR, IN THE
                         ALTERNATIVE, TO
       TRANSFER VENUE TO THE WESTERN DISTRICT OF VIRGINIA

        Defendant Carter Bank & Trust (“Carter Bank”), by counsel and pursuant to Rule 12(b)(3)

of the Federal Rules of Civil Procedure, 28 U.S.C. §§ 1404(a) & 1406(a), and Local Rule 7.1(a)(2),

moves to dismiss Plaintiffs’ Complaint for improper venue or, in the alternative to transfer this

case to the proper venue in the Western District of Virginia. The reasons supporting this Motion

are set forth in the accompanying Memorandum in Support and the exhibits attached hereto.


117353807v1
     Case 5:21-cv-00320 Document 49 Filed 07/14/21 Page 2 of 3 PageID #: 193




Dated: July 14, 2021                        Respectfully submitted,


                                              /s/ R. Booth Goodwin II
                                            R. Booth Goodwin II (WVSB #7165)
                                            Carrie Goodwin Fenwick (WVSB #7164)
                                            Goodwin & Goodwin, LLP
                                            300 Summers Street, Suite 500
                                            Charleston, West Virginia 25301
                                            Telephone: (304) 346-9700
                                            Facsimile: (304) 344-9692
                                            E-mail: rbg@goodwingoodwin.com


                                            John C. Lynch (WVSB # 6627)
                                            Megan E. Burns (WVSB #13290)
                                            Troutman Sanders Hamilton Pepper LLP
                                            222 Central Park Avenue, Suite 2000
                                            Virginia Beach, Virginia 23462
                                            Telephone: (757) 687-7564
                                            Facsimile: (757) 687-1524
                                            E-mail: john.lynch@trotuman.com
                                            Email: megan.burns@troutman.com


                                            Counsel for Defendant Carter Bank & Trust




                                        2
117353807v1
      Case 5:21-cv-00320 Document 49 Filed 07/14/21 Page 3 of 3 PageID #: 194




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                   AT BECKLEY

 BELLWOOD CORP., et al.,

                 Plaintiffs,
                                                         Civil Action No. 5:21-cv-00320
 v.                                                      Honorable Frank W. Volk, Judge

 CARTER BANK & TRUST, et al.,

                 Defendants.

                               CERTIFICATE OF SERVICE
I, Carrie Goodwin Fenwick, hereby certify that I served a true and correct copy of Carter Bank’s
Motion to Dismiss For Improper Venue or, In the Alternative, To Transfer Venue to the
Western District of Virginia upon the following counsel of record on July 14, 2021, via the
Court’s CM/ECF system.

                  Steven R. Ruby                               H. Rodgin Cohen
                  David R. Pogue                               James L. Bromley
      Carey, Douglas, Kessler, & Ruby, PLLC                   Benjamin S. Beller
             707 Virginia Street, East                    Sullivan & Cromwell, LLP
                 901 Chase Tower                                125 Broad Street
              Charleston, WV 25301                          New York, NY 10004
               sruby@cdkrlaw.com                           cohenhr@sullcrom.com
              dpogue@cdkrlaw.com                           bromleyj@sullcrom.com
               Counsel for Plaintiffs                       bellerb@sullcrom.com
                                                             Counsel for Plaintiffs
               Christopher Schroeck
             Bluestone Resources, Inc.
               302 S. Jefferson Street
                Roanoke, VA 24011
        chris.schroek@bluestone-coal.com
               Counsel for Plaintiffs

                                              /s/ Carrie Goodwin Fenwick
                                              Carrie Goodwin Fenwick (W. Va. Bar No. 7164)




                                                3
117353807v1
